DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
Claim Status
	Applicants’ response of May 9, 2022, to the non-final action mailed February 9, 2022, has been entered. Claim 1 has been amended, claims 9 and 23 have been cancelled, claim 25 is newly added. Accordingly, claims 1-8, 10-22, and 24-25 are pending in the application.  Claims 3, 6, 7, and 13 stand withdrawn as drawn to the nonelected species. 
	Claims 1, 2, 4, 5, 8, 10-12, 14-22, and 24-25 are under current examination.

Withdrawn Claim Rejections - 35 USC § 112
Claims 1, 2, 4, 5, 8, 10-12, 14-22, and 24 were rejected in the previous Office action mailed May 12, 2011, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicants’ amendment to claims 1 and 25 renders the rejection moot.  Applicants have amended base claim 1 to remove amphiphilic diblock ELP and has correctly included the phrase “amphiphilic diblock hompolymeric ELP” in claim 25.  Accordingly the 112 rejection is hereby withdrawn.

Response and Claim Rejections - 35 USC § 103
	Applicant’s claim amendments have necessitated the following new rejection of newly added claim 25.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 2, 8, 10, 11, 12, 16, 17, 20-22, and 24 remain rejected, in modified form, and claim 25 is newly rejected under 35 U.S.C. 103 as being unpatentable over Dardelle (Pub. No.: US 2010/0086651; Pub. Date: Apr. 8, 2010) in further view of Eldijk et al. (Biomolecules 15, 2751-2759, June 19, 2014) for reasons of record.
	Regarding claims 1, 2, 10, and 12 Dardelle discloses a method of forming a coacervate capsule comprising providing a core mixture comprising a hydrophobic material and a cellulose ether derivative mixing the core mixture in an aqueous solution to form an emulsion or suspension and inducing phase separation to form a wall around the core mixture ([0016]-[0023]); wherein the coacervate capsule is formed from a from a first solution of protein material and a second aqueous solution of non-protein polymer, wherein the two solutions are mixed to form a third solution and the hydrophobic core material is mixed with the  third solution to form an emulsion or suspension ([0063] and [0064]), and phase separation is induced and a coacervate phase is created ([0062]-[0066]), wherein the composition of Dardelle forms two separate phases of a core and a capsule structure (shell) (abstract), which reads on two separated immiscible phases with defined structure, and altering  the temperature of the solution [0068].   Alternatively, with respect to the second or more polymeric components [0055]. Each polymeric strand of each species is not identical to the other strand of the same species. For example gelatine is made of 18 amino acids with various concentrations of each amino acid and comprises an average molecular weight wherein each stand of gelatin does not have the same concentration of each amino acid or the same molecular weights. Accordingly, each coacervate formed would be different, but similar, polymeric components formed by stimulating their individual, but similar, phase separation points.  But Dardelle fails to disclose wherein the first polymer is a hydrophobic homopolymeric elastin-like polymer (ELP) and second polymer comprising an amphiphilic diblock homopolymeric elastin-like polymer (ELP), wherein the second polymer is a different polymer than the first are elastin-like polypeptide (ELP).
	However, in the same field of endeavor of self-assembling protein particles to form micelles (abstract), Eldijk discloses ELP polymers of single expression vectors and  ELP in MQ  (page 2752 column 2, paragraph 3 and page 2753 column 2 , paragraphs 2 and 3); wherein the first polymer comprises a hydrophobic homopolymereic ELP020, ELP90, or ELP130 wherein the unmodified ELP self assemble at room temperature with the addition of NaCl (Table 2 and page 2757 column 1 paragraph 2) and a second polymer comprising amphiphilic ELP-PEG  that self assembled into micelles, wherein the PEG is the hydrophilic portion, the ELP20, 40 or 90 would read on deblocks of homopolymeric ELP  (page 2757 column last paragraph through column 2 paragraph 2 and Table 4); and wherein  300 µl fractions of ELP-PEG conjugates were used for  self assembly (page 2754 column 2 paragraph 3)


	It would have been prima facie obvious at the time of filing to combine the unmodified ELP and the ELP -PEG conjugates into a single solution for the purpose of self assembly into a micelle and encapsulation.  Pursuant to MPEP 2144.06)I) "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  

 	Regarding claim 8, Dardelle discloses wherein altering conditions comprises changing solvent quality such as changing the physico-chemical environment of the solution by adjusting the pH with lactic acid, or by the addition of a second high molecular weight component ([0066], [0077], and [0067]).  
	Regarding claim 11, Dardelle discloses a method of forming a coacervate capsule comprising providing a core mixture comprising a hydrophobic material and a cellulose ether derivative mixing the core mixture in an aqueous solution to form an emulsion or suspension and inducing phase separation to form a wall around the core mixture ([0016]-[0023]); wherein the coacervate capsule is formed from a from a first solution of protein material and a second aqueous solution of non-protein polymer, wherein the two solutions are mixed to form a third solution and the hydrophobic core material is mixed with the  third solution to form an emulsion or suspension ([0063] and [0064]), and phase separation is induced and a coacervate phase is created ([0062]-[0066]),  With regard to creating a third, separated, immiscible phase there no evidence of criticality of repeating the phase separation method to form a separated, immiscible phase.   The mere duplication of steps has no patentable significance unless a new and unexpected results is produced.
 	Regarding claims 16 and 17, Dardella discloses wherein the solution further comprises a drug [0028].
	Regarding claim 20, Dardelle discloses simultaneously cross-linking and formation of the coacervate to form a gel material ([0068] and [0069]).
Regarding claim 21, Dardelle discloses chemically and physically modification of solution polymers to induce phase separation without removing the various solution from the initial mixing vessel ([0066], [0067], [0077] and [0078]), which meets the limitation of in situ chemical and physical modification. 
	Regarding claim 22, Dardelle discloses (i) attach small chemical moieties or (ii) increase the degree of polymerization via concentration of polymers by adding a high molecular weight component to induce phase separation [0067].
	Regarding claim 24, Eldijk discloses the diameter of the particle range from 40-70 nm (page 2757 column 2 paragraph 2).

	Regarding claim 25, Eldijk discloses wherein  300 µl fractions of ELP-PEG  conjugates and ELP were used for  self assembly (page 2754 column 2 paragraph 3).   Therefore the ratio of polymer 1 ELP and  any one of polymer 2 ELP-PEG would be 1:1.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").

	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Dardelle and Eldijk et al to include the comprising unmodified  ELP as polymer 1 and PEG-ELP as polymer 2 as disclosed by Eldijk, wherein the process for preparing the coacervate comprises providing an aqueous solution comprising a protein and optionally a non-protein, mixing the core mixture and aqueous solution to form an emulsion and suspension, and inducing phase separation to form a wall around the core mixture [0012]-[0022]; wherein the mixture was homogenized with a stirrer to reach the average droplet size [0077] as disclosed by Dardelle as a simple substitution of one known polypeptide known to be used in coacervation for another to obtain predictable results, as instantly claimed, with a reasonable expectation of success, at the time of the instant filing.  One of ordinary skill in the art would be motivated to do so because the addition ELP self assembles and can be used for drug delivery and as a way to functionalize the copolymer for drug delivery wherein the assembly can be  modified to occur at desired conditions as evidenced by the teachings of Eldijk (page 2751 column 2). One who would have practiced the invention would have had a reasonable expectation of success because Dardelle had already disclosed the process for forming a microscale liquid coacervate comprising a protein while Eldijk provided guidance with respect to coacervate being formed from unmodified EPL and PEG-ELP. It would have only required routine experimentation to include unmodified  ELP as polymer 1 and PEG-ELP as polymer 2 in the formation of multiphasic liquid coacervate particle as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing

	Claims 4, 5 and 18 remain rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dardelle (Pub. No.: US 2010/0086651; Pub. Date: Apr. 8, 2010) and Eldijk et al. (Biomolecules 15, 2751-2759, June 19, 2014) as applied to claim 1 above, and further in view of and Nie et al. (J. AM. Chem. Soc. 2006, 128, 9408-9412) for reasons of record.

	Regarding claim 5 the combination of Dardelle and Eldijke remains as applied to claim 1.  While the combination discloses a method of forming a coacervate capsule comprising providing a core mixture comprising a hydrophobic material and a cellulose ether derivative mixing the core mixture in an aqueous solution to form an emulsion or suspension and inducing phase separation to form a wall around the core mixture ([0016]-[0023]); wherein the coacervate capsule is formed from a from a first solution of protein material and a second aqueous solution of non-protein polymer, wherein the two solutions are mixed to form a third solution and the hydrophobic core material is mixed with the  third solution to form an emulsion or suspension ([0063] and [0064]), and phase separation is induced and a coacervate phase is created ([0062]-[0066]), wherein the composition of Dardelle forms two separate phases of a core and a capsule structure (shell) (abstract) and altering  the temperature of the solution [0068] as fully set forth above, wherein the polymers comprise different elastin-like polypeptide (ELP) (abstract) but combination fails to disclose the formation of a Janus structure
	However, in the same field of endeavor of forming multiphasic coacervates, Nie discloses the formation of a Janus particle (page 9408 column 2 paragraph 2)
	Regarding claim 4, Nie discloses the formation of multiphasic particles by controlled coalescence of the distinct droplets followed by solidification of the merged phases by phase separation  (page 9408 column 2 paragraph 2, and Fig. 1).  The making of one phase of a first particle and a second phase of a second particle would read on the instantly claimed the first and second phase taking place sequentially in time.  Additionally, pursuant to MPEP2144.04 (IV)(c) changes in sequence of adding ingredients is   prima facie obvious absent a showing of unexpected results.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In reBurhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In reGibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
	Regarding claim 18, Nie discloses the attachment of functionalities to the polymers of the microsphere (page 94111 column 2, paragraph 2), while Dardelle discloses wherein the particle is functionalized by a drug [0028].
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Dardelle, Eldijke, and Nie et al. to form Janus particles as disclosed by Nie in the process for preparing the coacervate comprises providing an aqueous solution comprising a protein and optionally a non-protein, mixing the core mixture and aqueous solution to form an emulsion and suspension, and inducing phase separation to form a wall around the core mixture [0012]-[0022] as disclosed by Dardelle as a matter of combining prior art elmeents according to known methods to yield predictable results as instantly claimed, with a reasonable expectation of success, at the time of the instant filing. One of ordinary skill in the art would be motivated to do so because Janus particles allow for remote positioning of the particle in a field and loading each phase with distinct pigments as evidenced by the teachings of Nie (page 9408 column 1). One who would have practiced the invention would have had a reasonable expectation of success because Dardelle had already disclosed the process for forming a microscale liquid coacervate comprising a protein while Nie provided guidance with respect to Janus particle coacervate being formed. It would have only required routine experimentation to form Janus particles as multi-phase coacervate particle as required by the claimed invention.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

	Claim 14 remains rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dardelle (Pub. No.: US 2010/0086651; Pub. Date: Apr. 8, 2010) and Eldijk et al. (Biomolecules 15, 2751-2759, June 19, 2014) as applied to claim 1 above, and further in view of Huang et al. (Langmuir 2012, 28, 665-665) for reasons of record.
	Regarding claim 14 the combination of Dardelle and Eldijke remains as applied to claim 1.  While the combination discloses a method of forming a coacervate capsule comprising providing a core mixture comprising a hydrophobic material and a cellulose ether derivative mixing the core mixture in an aqueous solution to form an emulsion or suspension and inducing phase separation to form a wall around the core mixture ([0016]-[0023]); wherein the coacervate capsule is formed from a from a first solution of protein material and a second aqueous solution of non-protein polymer, wherein the two solutions are mixed to form a third solution and the hydrophobic core material is mixed with the  third solution to form an emulsion or suspension ([0063] and [0064]), and phase separation is induced and a coacervate phase is created ([0062]-[0066]), wherein the composition of Dardelle forms two separate phases of a core and a capsule structure (shell) (abstract) and altering  the temperature of the solution [0068], wherein the polymers comprise different elastin-like polypeptide (ELP) (abstract) but combination disclose the formation of a blended alloy coacervate domain.
	However, in the same field of endeavor of forming liquid coacervates, Huang discloses ELPs-gold nano-rods forming coacervates (page 6645, Introduction paragraph 2), wherein the nano-rod is the alloy.
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Dardelle, Eldjike, and Huang et al. to include ELP alloy as the first compound polymer in a liquid coacervate particle as disclosed by Huang,  wherein the process for preparing the coacervate comprises providing an aqueous solution comprising a protein and optionally a non-protein, mixing the core mixture and aqueous solution to form an emulsion and suspension, and inducing phase separation to form a wall around the core mixture [0012]-[0022] as disclosed by Dardelle as a simple substitution of polypeptidse known to be used in coacervation for another to obtain predictable results, as instantly claimed, with a reasonable expectation of success, at the time of the instant filing. One of ordinary skill in the art would be motivated to do so because ELP alloy coacervates are biocompatible and biodegradable that have a wide variety of uses in micelle, hydrogels and matrices as evidenced by the teachings of Huang transition (page 6645, Introduction, paragraph 3). One who would have practiced the invention would have had a reasonable expectation of success because Dardelle had already disclosed the process for forming a microscale liquid coacervate comprising a protein while Huang provided guidance with respect to coacervate being formed from the alloy ELP polypeptide. It would have only required routine experimentation to substitute ELP alloy for a protein in the formation of a multi-phase coacervate particle as required by the claimed invention.

	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.


	Claim 15 and 19 remain rejected under 35 U.S.C. 103 as being unpatentable over the combination of Dardelle (Pub. No.: US 2010/0086651; Pub. Date: Apr. 8, 2010) and Eldijk et al. (Biomolecules 15, 2751-2759, June 19, 2014) as applied to claim 1 above, and further in view of Mapelli et al. (Patent No.: US 6,716,456; Date of Patent: Apr. 6, 2004) for reasons of record.

	Regarding claim 15 the combination of Dardelle and Eldjik remains as applied to claim 1.  While the combination discloses a method of forming a coacervate capsule comprising providing a core mixture comprising a hydrophobic material and a cellulose ether derivative mixing the core mixture in an aqueous solution to form an emulsion or suspension and inducing phase separation to form a wall around the core mixture ([0016]-[0023]); wherein the coacervate capsule is formed from a from a first solution of protein material and a second aqueous solution of non-protein polymer, wherein the two solutions are mixed to form a third solution and the hydrophobic core material is mixed with the  third solution to form an emulsion or suspension ([0063] and [0064]), and phase separation is induced and a coacervate phase is created ([0062]-[0066]), wherein the composition of Dardelle forms two separate phases of a core and a capsule structure (shell) (abstract) and altering  the temperature of the solution [0068], wherein the polymers comprise different elastin-like polypeptide (ELP) (abstract) but combination fails to disclose depositing the coacervates on a surface.
	However, in the same field of endeavor of forming l coacervates, Mapelli deposit the coacervate onto a substrate (abstract).
	Regarding claim 19, Dardella discloses wherein the solution further comprises a drug [0028].
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Dardelle, Eldjike, and Mapelli et al. to include the step of depositing the coacervate onto a substrate as disclosed by Mapelli (abstract) in the process for preparing multiphasic coacervates comprises providing an aqueous solution comprising a protein and optionally a non-protein, mixing the core mixture and aqueous solution to form an emulsion and suspension, and inducing phase separation to form a wall around the core mixture [0012]-[0022] as disclosed by Dardelle as a matter of  combining prior art elements according to  known methods to yield predictable results, as instantly claimed, with a reasonable expectation of success, at the time of the instant filing. One of ordinary skill in the art would be motivated to do so in order to create a coating of polymer around a substrate as evidenced by the teachings of Mapelli (abstract). One who would have practiced the invention would have had a reasonable expectation of success because Dardelle had already disclosed the process for forming a microscale coacervate comprising a protein while Mapelli provided guidance with respect to depositing the coacervate onto a substrate. It would have only required routine experimentation to deposit the coacervate onto a substrate as required by the claimed invention.

	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art at the time of filing.

Response to arguments:
	To the extent that Applicants’ arguments are pertinent to the standing rejections, they are addressed as follows: 
	Applicant traverses the 103 type rejection arguing that claim 1 has been amended to recite wherein the first polymer is a hydrophobic homopolymeric elastin-like polymer (ELP) and second polymer comprising an amphiphilic diblock homopolymeric elastin-like polymer (ELP), wherein the second polymer is a different polymer than the first are elastin-like polypeptide (ELP) and the prior art of record does not disclose the newly added limitations.  Additionally ELP does not disclose the hydrophobic homopolymeric ELP to an amphiphilic deblock ILP of about 1:1 to aobut 1:50 of newly added claim 25.  By varying the ratio of hydrophobic homopolymeric ELP to the amphiphilic diblock homopolymeric ELP from 1:1 to 50:1 formed a multi-phase coacervate particles having outermost domains with the size of 50nm to 20 microns and the phase transition domains did not experience appreciable precipitation and were kinetically stable for up to 24 hours.  The prior art could not reasonable predict that controlling the ratio of hydrophobic homopolymeric ELP to amphiphilic diblock ELP could control the size of the outermost coacervate domain of the formed multi-phase coacervate particles.
	Applicants’ argument have been fully considered, but not found persuasive. With respect to the first polymer is a hydrophobic homopolymeric elastin-like polymer (ELP) and second polymer comprising an amphiphilic diblock homopolymeric elastin-like polymer (ELP), wherein the second polymer is a different polymer than the first are elastin-like polypeptide (ELP), Eldijk discloses ELP polymers of single expression vectors and  ELP in MQ  (page 2752 column 2, paragraph 3 and page 2753 column 2 , paragraphs 2 and 3); wherein the first polymer comprises a hydrophobic homopolymereic ELP020, ELP90, or ELP130 wherein the unmodified ELP self assemble at room temperature with the addition of NaCl (Table 2 and page 2757 column 1 paragraph 2) and a second polymer comprising amphiphilic ELP-PEG  that self assembled into micelles, wherein the PEG is the hydrophilic portion, the ELP20, 40 or 90 would read on deblocks of homopolymeric ELP  (page 2757 column last paragraph through column 2 paragraph 2 and Table 4); and wherein  300 µl fractions of ELP-PEG conjugates were used for  self assembly (page 2754 column 2 paragraph 3).   Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
	With respect to Applicant’s alleged unexpected results in based upon the size distribution in Figs. 5A-50 based on the size distribution and stability of an amphiphilic ELP to a hydrophobic ELP this has been fully considered but not found persuasive.  Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected). In In re Waymouth, 499 F.2d 1273, 1276, 182 USPQ 290, 293 (CCPA 1974), the court held that unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree." Compare In re Wagner, 371 F.2d 877, 884, 152 USPQ 552, 560 (CCPA 1967) (differences in properties cannot be disregarded on the ground they are differences in degree rather than in kind); Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) ("we generally consider a discussion of results in terms of ‘differences in degree’ as compared to ‘differences in kind’ . . . to have very little meaning in a relevant legal sense").  In this case Applicant is comparing a very specific hydrophobic uniblock of (VPGVG)160 compared to a diblock of hydrophilic block (VPGSG)80 and hydrophobic block (VPGVG), but Applicant has not shown why one  would not expect there to be some difference in properties between a hydrophobic polymer and a amphiphilic copolymer.   For example was there some expectation that a hydrophobic polymer would behave the same as an amphiphilic copolymer.  
Additionally, MPEP 716.02 (d)  states ‘Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at “elevated temperatures” using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C).  The instant claims read upon wherein the first polymer is any hydrophobic homopolymeric ELP, while the specification only discloses a single specific hydrophobic uniblock of (VPGVG)160.  Hydrophobic uniblock of (VPGVG)160 is not representative of every single hydrophobic hompolymeric ELP as claimed.  Similarly, the claim recites  wherein the second polymer comprise an amphiphilic deblock homopolymeric ELP.  As written either the hydrophobic or hydrophiclic portion needs to be a homopolymer ELP and the other portion of the deblock can be anything.  Moreover the claim recites “comprising” which is open ended and can include other moieties.  The instant specification only discloses a diblock of hydrophilic block (VPGSG)80 and hydrophobic block (VPGVG), which is very narrow while the claim recites a very broad “comprising an amphiphilic diblock homopolymic” ELP.  Finally, amended claim 1 does not limit the ratio of hydrophobic to amphiphilic ELP moieties, nor does it limit the hydrophobic to hydrophilic moieties found within the amphiphilic moiety.   The scope of the claims are not commensurate with the scope of unexpected results.  

With respect to Applicant’s response to claims 4, 5, 14, 15, 18, and 19, Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response.

Thus, the rejections are maintained for reason of record and foregoing discussion.
Conclusion
No claims are allowed.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617